Citation Nr: 1500441	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-34 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

During the pendency of the appeal, an August 2009 statement of the case (SOC) granted an increased initial disability rating for posttraumatic stress disorder (PTSD) from 30 percent to 50 percent, effective November 22, 2006.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased initial disability rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified at an April 2011 Board before the undersigned in Washington, DC and a transcript of the hearing has been associated with the claims file.  

In an April 2012 decision, the Board denied entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  The Veteran subsequently filed an appeal of the April 2012 Board decision with the United States Court of Appeals for Veterans Claims (CAVC).  In an April 2013 Memorandum Decision, the CAVC vacated the portion of the April 2012 Board decision that denied entitlement to an initial rating higher than 50 percent for PTSD and remanded the issue for further development and adjudication.  

In October 2013, in compliance with the CAVC decision, the Board remanded the claim for additional development.  The Board subsequently remanded the matter again in May 2014 to ensure compliance with its October 2013 remand directives.  The matter is now again before the Board for appellate review.  As discussed below, there has been substantial compliance with the requested development, such that no further remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The Board notes that the Veteran was previously represented by The American Legion.  However, in January 2014 and June 2014, the Veteran submitted written statements indicating that he wished to cancel the existing power of attorney in favor of The American Legion.  As the Veteran has not obtained another representative or submitted an updated VA Form 21-22 or 21-22a, the Board considers the previous representation by The American Legion to be revoked; therefore, the Veteran is now recognized as proceeding pro se in this appeal.  

The issues of entitlement to service connection for bilateral hearing loss and an acquired psychiatric disorder due to venereal disease have been raised by the record in a November 2006 statement and at the April 2011 Board hearing, respectively, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD is most nearly approximated by no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment with nightmares, intrusive thoughts, irritability, and social isolation.  

2.  The Veteran is not precluded from securing and following a substantially gainful occupation by reason of his service-connected PTSD.  



CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating in excess of 50 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).  

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25, 4.26 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran was provided with notice regarding his initial service connection claim for PTSD in February 2007, along with specific notice regarding how disability ratings and effective dates are assigned.  The Board notes that this appeal arises from the Veteran's disagreement with the initial disability rating assigned for his service-connected PTSD.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is required regarding the Veteran's PTSD claim on appeal.  Regarding his claim for a total disability rating due to individual unemployability (TDIU), the Veteran was previously provided adequate notice in an October 2009 letter.  

Regarding the duty to assist, the RO has obtained and associated the following evidence with the claims file:  service treatment records, VA treatment records, private treatment records, Social Security Administration (SSA) disability records, and various lay statements.  

Additionally, VA has provided relevant examinations or opinions in January 2008, May 2009, August 2012, December 2012, November 2013, and June 2014.  As noted above, this matter was previously remanded by the Board in October 2013 and again most recently in May 2014, specifically to obtain an addendum opinion from the November 2013 VA examiner that addressed generally the severity of the Veteran's PTSD from November 2006 to the present, and specifically, the following: GAF scores of 45, 49, and 45 assigned in February 2008, July 2008, and May 2009 and the clinical findings reported at those times; a private psychologist's conclusion regarding the Veteran's PTSD; and the effect of the Veteran's PTSD upon his ability to secure and follow a substantially gainful occupation.  Following the Board remand, a VA addendum opinion was obtained in June 2014, wherein the VA examiner adequately and substantially addressed the directives of the May 2014 Board remand.  Given this, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  Given the above development, the Board finds that the VA examinations and opinions, when read together and considered as a whole, are adequate to decide the Veteran's claims on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

The Veteran has not identified any outstanding evidence relevant to his claims on appeal.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and appellate review may proceed without prejudice to the Veteran.  


II.  Increased Initial Rating - PTSD  

The Veteran seeks entitlement to an increased initial disability rating in excess of 50 percent for PTSD.  As discussed below, the Board concludes that the Veteran's PTSD does not more closely approximate the criteria for an increased initial disability rating in excess of 50 percent for any period on appeal.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initial rating assigned, consideration must be given to the evidence since the effective date of the claim as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is currently evaluated as 50 percent disabling from November 22, 2006, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  

Under the applicable rating criteria, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

The Veteran first filed his claim of entitlement to service connection for PTSD in November 2006; in support of his claim, he submitted the results of an October 2006 private psychological evaluation discussed further herein.  The Board points out that the Veteran has not, at any point, appealed the issue of the effective date assigned regarding his service-connected PTSD disability.  Nevertheless, the Board acknowledges that it has considered the evidence of record prior to the assigned effective date of November 22, 2006, to include the October 2006 private psychological evaluation discussed herein.  

Turning to the evidence of record following the submission of the Veteran's PTSD claim, the Board notes that for clarity, it will proceed to review the evidence of record in the following order:  VA examination reports, VA treatment records, private treatment records, SSA disability records, and lay statements, with the evidence contained in each section to be examined chronologically.  

The Veteran was first afforded a VA PTSD examination in January 2008.  He reported being haunted by the sights and sounds of dead bodies that he witnessed in Vietnam, difficulty sleeping, and intrusive thoughts primarily at night, but denied getting startled during the day.  He reported going out to eat with his spouse occasionally, although less than in the past, and stated that he likes to sit on the perimeter of the restaurant.  He reported being uncomfortable while shopping at large stores.  He stated he does not watch war movies, but seeing Vietnamese people does not bother him because he cannot distinguish them from other Asian-Pacific people.  He reported a generally good marriage to his wife of 41 years and stated that he attends church, writes songs, and was self-employed installing carpet and tile.  A mental status examination revealed that the Veteran's mood was depressed, and he displayed considerable dysphoria.  His affect was appropriate, his speech was normal, and his thought processes and associations were logical.  He was oriented, with memory intact, and adequate insight and judgment.  He also denied any suicidal or homicidal ideations.  Following a review of the claims file and a thorough examination, the VA examiner diagnosed PTSD and assigned a GAF score of 57.  He commented that the Veteran's PTSD symptoms were mild and had persisted for a number of years, and were precipitated by the Iraq war.  The examiner also opined that the Veteran's PTSD did not render him unemployable. 

The Veteran next VA examination occurred in May 2009.  He stated that his symptoms had not improved and reported continued sleep impairment with only three to four hours of sleep per night, in addition to nightmares two to three times a week.  He stated that he has dreams and visions of dead bodies.  The examiner indicated that these symptoms appeared to be flashback symptoms and noted that the Veteran's more vivid dreams occurred after taking sleep medication, and that he avoided it out of fear of having continued dreams.  The Veteran reported that his relationship with his wife had worsened in the past few years, and that they no longer sleep in the same bed due to his erratic sleep.  The Veteran reported that they had been married for 42 years and have one son, who was in prison, and that they recently adopted their only grandson because neither parent was responsible or around to take care of him.  The Veteran stopped working due to physical health problems and received SSA disability.  Upon mental status examination, the Veteran was casually and neatly dressed and groomed.  He was cooperative and pleasant, and his speech was logical and coherent.  The Veteran displayed considerable sadness and mild anxiety, and made poor eye contact, staring at the floor most of the time.  His moods were sad and mildly anxious, and his affect was appropriate to mood.  He was alert and well oriented and his thought processes were logical and tight.  There was no looseness of associations or confusion, and his memory was intact.  The Veteran reported some hallucinations which appeared to be flashbacks experiences, but there was no evidence of delusions.  The Veteran denied any suicidal or homicidal ideations and his insight and judgment was intact.  The examiner's impression was PTSD and the assigned GAF score was 45.  

Again in August 2012, the Veteran was afforded a VA PTSD examination.  He reported being married to his wife for 46 years, although he believed she no longer loved him; he stated she did not like to sleep in the same bed because he is so restless at night.  Regarding his employment history, the Veteran stated he used to be self-employed as a carpet and tile installer and that he will occasionally help a friend with similar work but that he lacked motivation and had only worked two or three times the past year.  He reported current mental health treatment through VA, including prescription Prazosin.  The examiner identified the following symptoms of PTSD: depression, chronic sleep impairment, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner further stated that the Veteran's PTSD symptoms are moderate and they do not preclude employment; however, he does isolate himself from others secondary to PTSD.  The examiner ultimately continued the existing diagnosis of PTSD and assigned a GAF score of 50.  He reported the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  After a review of the claims file in December 2012, the examiner stated that his previous opinion and diagnosis were unchanged from the August 2012 VA examination.  

Upon VA examination in November 2013, the Veteran reported a social history including a conflictual relationship with his wife of 47 years and providing care for their adopted grandson; he stated that he takes his grandson to and from school, football and baseball practices, and games.  He reported an occupational history of being in the flooring business most of his life, but stated that he had done very little work recently because he was "not as young anymore" and didn't like "the hassle of dealing with the shops."  He stated that he recently returned to mental health treatment after two years and reported previous treatment with numerous medications that he generally stopped quickly due to lack of effectiveness.  His relevant symptoms were identified as anxiety and chronic sleep impairment.  
The examiner continued the diagnosis of PTSD and assigned a GAF score of 51.  She stated that despite the Veteran's sporadic involvement in treatment, his PTSD symptoms appeared to be stable over the past several years, and it is less likely as not that his PTSD symptoms preclude physical or sedentary employment.  

As noted above, this matter was previously remanded by the Board in May 2014, specifically to obtain an addendum opinion from the November 2013 VA examiner that addressed the following: the severity of the Veteran's PTSD from November 2006 to the present; GAF scores of 45, 49, and 45 assigned in February 2008, July 2008, and May 2009 and the clinical findings reported at those times; a private psychologist's conclusion regarding the Veteran's PTSD; and the effect of the Veteran's PTSD upon his ability to secure and follow a substantially gainful occupation.  Therefore, most recently in June 2014, VA obtained an addendum opinion from the examiner that provided the November 2013 VA examination.  

The June 2014 addendum opinion was conducted based upon on a thorough review of the Veteran's treatment records and claims file.  Regarding the severity of the Veteran's PTSD symptoms from November 2006 to November 2013, she stated that his symptoms ranged from mild to moderate.  She noted that throughout the time period the Veteran owned and operated his own business in the flooring and upholstery business, maintained a long-term marriage, assisted in the care of his adopted grandson, and displayed a significant level of stability, although his attendance at treatment appointments and adherence to treatment recommendations were sporadic during the period.  

Additionally, the examiner noted that from November 2006 to November 2013, the Veteran's assigned GAF scores ranged from 45 to 57, placing them in the mild to moderate range of severity.  She stated that each professional assigned GAF scores according to their professional opinion related to the overall severity of symptoms at the time, and that the range found during this time period appears to reflect both symptom severity changes (mild to moderate) and presentation of the Veteran at each examination.  She noted that additional reconciliation of the GAF scores was not possible without resorting to speculation.  

The examiner also reviewed the October 2006 private psychological examination and noted that the private physician opined that the Veteran's symptoms substantially differed from his previous level of functioning, but did not suggest that his symptoms precluded work, as the Veteran owned and operated a flooring and upholstery business.  Finally, she opined that based on the totality of the record, the Veteran's PTSD symptoms do not preclude the Veteran from working at substantially gainful employment consistent with his work and educational background.  She pointed out that early reports of employment difficulties in 2008 note increasing back and knee pain as primary contributors.  

VA treatment records throughout the appeal period document ongoing treatment of the Veteran's PTSD.  

A January 2008 telephone encounter note documents that Veteran's initial complaint of depression, insomnia, and visual hallucinations.  In February 2008, the Veteran reported symptoms including sleep impairment for the past four years, including trouble falling sleep due to thinking about bodies he saw in Vietnam, being startled by loud noises, anxiousness, preferring to work alone as a carpet and tile layer since service discharge, a racing heart twice per week, and nervousness.  He denied suicidal or homicidal ideation, audiovisual hallucinations, or other symptoms of mania, and requested a non-addictive drug to help with his sleep.  A mental status exam noted that he was casually dressed and appropriately groomed, with a nervous mood, full range of affect, regular speech, linear thought processes, and good insight, judgment, and cognition.  He was diagnosed with mild PTSD, with a GAF score of 45, and was prescribed Trazodone for sleep.  

An April 2008 medication management note documents that the Veteran was prescribed Trazodone in February 2008 but he discontinued its use after it made him extremely sleepy the next day.  He was offered various treatment options for high-functioning people with PTSD and requested enrollment in a monthly PTSD group; he was also prescribed paroxetine (Paxil) as a trial medication for his sleep.  He appeared casually dressed, well-groomed, focused conversation, depressed mood, full affect, with limited insight and judgment.  He denied suicidal or homicidal ideation, delusions, and obsessions.  He was diagnosed with mild PTSD, with a GAF score of 45.  

In July 2008, the Veteran was again seen for medication management.  He reported that he discontinued prescribed paroxetine (Paxil) after one week because it gave him nightmares, and that he had continued sleep impairment and thoughts of dead bodies every night while lying in bed.  He also reported decreased energy, but stated that he enjoyed spending time with his grandson and going to church.  He worked one to two days per week laying carpet but was struggling with chronic back and knee pain.  He appeared dressed appropriately, with normal speech, good eye contact, depressed mood, full range of affect, and linear thought processes.  There was no suicidal ideation, homicidal ideation, audiovisual hallucinations, delusions, or obsessions.  The examining physician diagnosed PTSD with a GAF score of 49 and noted the Veteran's history of mild PTSD with primary concerns about the quality of his sleep.  

Thereafter, the Veteran failed to respond to repeated attempts to schedule him for enrollment in an outpatient PTSD treatment program.  Subsequently, in December 2008 the Veteran again followed up regarding his PTSD symptoms and requested referral to an outpatient PTSD program.  Upon a mental status examination, he appeared oriented, with good judgment, fair insight, alert mood, and good memory.  That same month, he reported continuing sleep difficulty and insomnia, and was agreeable to beginning sleep medication.  He denied suicidal or homicidal ideation.  Upon mental status exam, he appeared alert and cooperative, with intermittent eye contact, normal speech, anxious mood, and logical thought processes.  The physician diagnosed mild PTSD and assigned a GAF score of 49.  He noted that the Veteran appeared to be struggling with his PTSD symptoms and ordered that the Veteran be referred for outpatient PTSD treatment, as he had requested.  The Veteran's goal for his treatment program was to improve his sleep.  

Thereafter, through May 2009, the Veteran again failed to respond to repeated attempts to schedule him for enrollment in an outpatient PTSD treatment program.  In May 2009, VA treatment records document that the Veteran reported for Vocational Rehabilitation orientation and assessment session.  

A June 2010 primary care note documents an active problem list including prolonged PTSD; however, at that time, a PTSD screening test was negative, and the Veteran denied any anxiety or depression.  

In August 2011, the Veteran again presented to VA for mental health care as a self-referral, having last been seen for mental health treatment in December 2008.  He denied suicidal ideation and was scheduled for a mental health diagnostic appointment.  Later that month, at his initial assessment, the psychiatrist noted he had not seen the Veteran since December 2008.  The Veteran's chief complaints were noted as sleep problems and withdrawal from people.  The Veteran stated his willingness to again try sleep medication and outpatient PTSD treatment, and reported continued intrusive thoughts of Vietnam, flashbacks, and envisioning dead bodies.  He stated he was more isolative and stayed mostly at home, although he was able to go out with his grandson.  He denied suicidal or homicidal thoughts and reported a general lack of energy due to his sleep problems.  The psychiatrist continued the diagnosis of PTSD and assigned a GAF score of 45.  He noted the Veteran's main problems were lack of sleep and dreams, although he also had symptoms of avoidance and hypervigilance.  The Veteran was prescribed zolpidem and prazosin for sleep and was referred for outpatient PTSD treatment.  

At a follow up in October 2011, the Veteran reported he could feel the effects of the zolpidem and felt groggy into the next day and that he stopped taking the prazosin because it didn't help with the dreams.  He stated that his mood was about the same and he was trying to do a little work.  He denied any suicidal or homicidal ideation.  His GAF score remained 45, and the physician discontinued zolpidem and prazosin and prescribed short-acting benzodiazepine for improved sleep.  

VA treatment records contain a September 2012 primary care initial evaluation wherein the Veteran reported difficulty falling asleep at night and that he ran out of his prescription for sleeping pills.  The physician noted that his PTSD was likely the cause of the Veteran's sleep disturbances, and he was prescribed trazodone.  Additionally, the record contains a positive depression screen.  

A September 2013 VA treatment record documents that the Veteran requested sleeping pills.  The record documents that he was last seen for mental health treatment in October 2011 and was not currently on any psychiatric medications.  The Veteran reported severe difficulty with sleep and was often awakened by dreams wherein he saw the spirits of people from Vietnam coming after him.  He clarified that he had not had any audiovisual hallucinations during the day, that it only happened in his dreams.  He reported feeling nervous outside of his home, and worse in public or in groups.  He endorsed hypervigilance, but denied depression, anhedonia, or homicidal/suicidal ideation.  Upon mental status examination, the Veteran appeared casually dressed, a bit disheveled, and tired.  He was cooperative, but nervous, with normal speech and thought processes.  The physician noted his major issue was very poor sleep with nightmares.  He continued the diagnosis of PTSD with a GAF score of 45 and prescribed sertraline titration and a low dose trazodone.  

In February 2014, the Veteran reported that the trazodone hadn't helped much with his sleep; he also stopped taking the sertraline after about ten days because it made him nauseous.  He again reported that his biggest issue was poor sleep.  He also reported anxiety but did not want to further address it.  He reported seeing an spirit that looks like a lion and that this had occurred several times a week; he reported that it had happened for years but that he had not told anyone.  He reported that he would hear a voice telling him to follow but that he never listened.  He reported irritability, but denied depression, violence, or suicidal or homicidal ideation.  Upon mental status examination, he appeared casually dressed with minimal hygiene (evidence by stains on his shirt) and tired.  He was cooperative, with anxious mood, nervous affect, normal speech, linear thought, and intact memory and concentration.  The examining physician noted that the reported audiovisual hallucination was unclear if it somehow related to the Veteran's PTSD or a comorbid psychotic disorder.  The Veteran's major complaint is insomnia, and he was agreeable to a trial of quetiapine, to help with sleep and hallucinations.  

At a follow up visit in April 2014, the Veteran reported that he was sleeping more on his prescribed medication, but that he continued to have nightmares of seeing spirits telling him to kill himself.  He denied suicidal ideation, although the dreams made him think about it, and stated that his grandson was a barrier to suicidal ideation.  The physician reported that he did not think the Veteran's increased nightmares were a side effect of the medication, but that the medication enabled the Veteran to finally sleep so that he had the ability to have nightmares.  He prescribed prazosin to decrease the nightmares caused by the Veteran's PTSD.  

At a June 2014 VA follow up visit, the Veteran reported that he continued to see spirits during his nightmares and the physician discussed the importance of medication compliance.  

Private treatment records are also included within the claims file.  As noted above, an October 2006 private psychological evaluation documents the Veteran's diagnosis of delayed PTSD.  His reported symptoms included generalized tension and anxiety, intrusive thoughts and memories, sleep impairment with nightmares, fatigue, social restriction, and irritability, all of which substantially interfered with and disturbed his previous level of adjustment.  

More recently, in June 2014, the Veteran submitted SSA Form HA-1152-F4, Medical Source Statement of Ability to do Work-Related Activities (Mental), which was completed by his private physician.  The form requests a professional opinion of the Veteran's ability to do work-related activities on a sustained basis, despite his impairments, in several areas.  

First, the physician assessed the Veteran's ability to understand, remember, and carry out instructions and found they were not affected by the impairment; however, he indicated mild limitations in the following abilities:  understand and remember simple instructions, carry out simply instructions, understand and remember complex instructions (mild), carry out complex instructions (mild), make judgments on complex work-related decisions (mild).  The physician noted that the Veteran experiences trauma-related distress emotionally, but has worked adaptively.  

Regarding the ability to interact appropriately with supervisors, co-workers, and the public, as well as respond to changes in a routine work setting, the physician indicated some impairment in the following areas:  interact appropriately with the public (moderate), interact appropriately with supervisors (moderate), interact appropriately with co-workers (moderate), respond appropriately to usual work situations and to change in a routine work setting (mild).  The physician noted that the Veteran's symptoms have led to some difficulties socially, and he is more withdrawn than would be normal.  

Finally, the physician noted that the Veteran's day-to-day personal functioning is moderately impaired, per his report of social withdrawal and poor sleep, but that he could manage benefits in his own interest.  

A March 2007 statement from the Veteran's representative reports that he had applied for SSA benefits.  A subsequent July 2007 SSA disability determination and transmittal form reflects that the Veteran was found to be disabled as of February 2007 due to a primary diagnosis of degenerative disc disease (DDD).  An August 2007 SSA letter indicates that the Veteran reported he was disabled in January 2007 due to problems with his back, legs, and PTSD; however, the evidence showed that he continued to work until February 2007.  

Finally, there is various lay evidence of record.  In September 2006, the Veteran reported being uncomfortable when hearing about dead United States soldiers in addition to trouble sleeping.  In November 2006, his spouse also reported the Veteran's trouble sleeping and nightmares since approximately 2001; she added that the Veteran was emotional and irritable, with anxiety, impaired concentration, and flashbacks.  

In his March 2009 notice of disagreement (NOD), the Veteran stated that his symptoms had progressively worsened since service discharge and requested a 100 percent disability rating.  In a May 2009 statement, the Veteran again requested an increased initial rating and reported anxiety, trouble sleeping, and seeing dead bodies.  

In June 2009, the Veteran and his spouse both submitted lay statements; the Veteran's spouse reported the Veteran's progressively worse sleep habits, with flashbacks that were also getting worse, increased disagreement in their marriage, and social withdrawal by the Veteran.  The Veteran again asserted that he should have been granted a 100 percent disability rating for his PTSD.  

The Veteran's September 2009 VA Form 9 substantive appeal again asserts entitlement to a 100 percent disability rating for his PTSD.  In October 2009, he submitted a statement that his physical condition would no longer allow him to do floor covering work and that he had been withdrawing from people due to his PTSD.  In June 2010, he again requested an increased disability rating above 50 percent for his PTSD, which continued to worsen and affected his life and employment both day and night.  In August 2010, the Veteran submitted an online news article which discussed the liberalizing changes enacted regarding service-connection claims for PTSD and again requested a 100 percent disability rating for his PTSD disability.  

The Veteran submitted several lay statements written in September 2010 by the Veteran's friends and family.  Their statements reflect that the Veteran's condition overall has worsened, that he was more irritable, and more isolated.  A longtime friend stated that the Veteran had gone through a social regression, would rarely contact him anymore, and shut down over conversations of military service.  The Veteran's older sister reported that he never comes around family, but when he does, he sits alone and talks to himself; she further stated that the Veteran once told her that he heard voices and could speak to the dead.  

In August 2013, the Veteran submitted a statement requesting an increased disability rating for his PTSD in excess of 50 percent; he stated that he was in bad shape and needed help.  

In January 2014, the Veteran submitted a statement which disagreed with VA's characterization of several issues.  He stated that he was unable to manage his anxiety.  He reported that he saw spirits that look like lions that keep coming at him and he wanted to know why this was not included in his examination report.  The Veteran also stated that he felt his relationship with his adopted grandson was being used against him because he participated in the child's activities.  He stated that his grandson was the only reason he was alive and that he would have been dead a long time ago.  He stated that telling another person that he was thinking of planning to commit suicide made him feel ashamed and embarrassed.  Finally, he stated that the examiner did not ask how often he attended church services, only if he attended.  

In June 2014, the Veteran reported that his PTSD had "suddenly gotten worse" and he requested a new VA examination without him present

Following a review of the claims file, including the evidence discussed in detail above, the Board finds that the Veteran's PTSD does not warrant an increased disability rating in excess of 50 percent for any period on appeal.  The Veteran's primary symptoms of PTSD include sleep impairment with nightmares, intrusive thoughts, irritability, and social isolation, which have not resulted in occupational and social impairment with deficiencies in most areas.  

The Board is mindful that its primary consideration is the Veteran's symptoms, and most importantly, how those symptoms impact his occupational and social impairment.  Vazquez-Claudio, 713 F.3d 112.  Moreover, the symptoms listed in the rating criteria are simply examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.  The Board acknowledges that the Veteran has displayed some symptoms listed in the rating criteria for a higher percentage rating, including neglect of personal appearance and hygiene as evidenced by stains on his shirt in February 2014, and moderate limitations upon his occupational abilities due to PTSD.  To the extent that it may be argued that his persistent nightmares, including visions of spirits that appear as lions and tell the Veteran to commit suicide, constitute persistent hallucinations or delusions, the Board notes that treatment records consistently document that the Veteran does not have audiovisual hallucinations; rather he consistently described such visions while reporting his recurring nightmares.  He has also consistently denied suicidal ideation, despite recounting his nightmares wherein spirits tell him to kill himself.  While the Veteran has displayed irritability, there is no evidence that this has resulted in periods of violence.  He has not displayed disorientation, obsessional rituals, panic attacks, impaired intellectual functioning, or impaired judgment.  His thought processes were goal directed, logical, and coherent, and he has not displayed evidence of a thought disorder or psychosis.  In short, the evidence of record does not show that the Veteran's symptomatology is reflective of the severity and persistence of occupational and social impairment, with deficiencies in most areas, to warrant an increased disability rating  in excess of 50 percent for any period on appeal.  

During the period on appeal, the Veteran has been evaluated as having a GAF score ranging from 45 to 57.  As discussed above, a GAF score of 41 to 50 is contemplated for serious symptoms, such as suicidal ideation, severe obsessional rituals, or frequent shoplifting, or any serious impairment in social, occupational, or school functioning.  A GAF score from 51 and 60 reflects moderate symptoms, such as flat affect, circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning.  See Carpenter, 8 Vet. App. at 242-44.  

Regarding the varying GAF scores assigned throughout the appeal period, the Board reiterates that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, while the Board acknowledges the majority of the GAF scores assigned would typically be reflective of serious symptoms or serious impairment, the Board stresses that such scores do not automatically equate to any particular percentage in the Rating Schedule.  

The Board stresses that it has not simply dismissed the assigned GAF scores as inconsistent, or substituted its own medical judgment for the medical opinions of the providing examiners.  See Colvin v Derwinski 1 Vet App 171 172 (1991).  Indeed, the Board sought clarification of the GAF scores of record in its May 2014 remand.  The resulting June 2014 VA addendum opinion stated that the Veteran's GAF scores ranged from mild to moderate.  The examiner noted that the scores were assigned by various professionals based upon their professional opinions and appear to be reflective of symptoms ranging from mild to moderate and the presentation of the Veteran upon examination.  She was unable to further reconcile the GAF scores assigned without speculation.  

Therefore, to the extent it could be argued that the GAF scores assigned, especially those in the range of 41-50, mandate an increased disability rating, the Board finds that this is not the case.  Importantly, the Veteran has not displayed serious impairment in both occupational and social functioning.  The evidence discussed above shows that his most serious and consistently reported symptom was chronic sleep impairment with nightmares; however, he was able to maintain employment until his physical limitations led him to pursue SSA disability.  Notably, even after his retirement, the Veteran continued to do occasional jobs for friends.  

The evidence, including private treatment records and SSA disability records, indicates that any impairment of the Veteran's occupational ability due to his PTSD was no more than moderate.  Notably, the most recent private assessment of the Veteran's functioning - completed by his private physician in June 2014 - indicated no more than mild or moderate limitations upon his work-related abilities due to his PTSD disability.  Additionally, SSA disability records document that the Veteran was found to be disabled due to physical limitations and a diagnosis of DDD; this is consistent with the Veteran's own statements that he was unable to work due to his physical condition.  

In addition to lay statements from his spouse and friends, the Veteran testified before the Board in April 2011 that his relationship with his wife has worsened in the past few years and that he had become more isolated and less social because of his PTSD.  He testified that he and his wife recently adopted their only grandson and that he is involved with his grandson's school and extracurricular activities.  Finally, he also testified that he is unable to work full-time because of his physical disabilities, for which he was awarded Social Security disability; moreover, he reported that he continued to take small jobs on the side and that he gets several calls each week for work.  

The Board points out that VA regulations provide that a rating will not be assigned "solely on the basis of social impairment."  38 C.F.R. § 4.126(b).  Moreover, the Veteran has maintained his marriage to his wife and provided a stable home for his adopted grandson, with whom he participates in various school and extracurricular activities.  Additionally, while the evidence indicates that the Veteran is not as social as he used to be and that he does not maintain contact with previous friends, the Board finds that overall, the Veteran has not displayed serious social impairment.  He is able to go out in public, to go shopping, and to attend his grandson's sporting events.  He also continued to perform occasional work for friends and acquaintances even after taking SSA disability and retiring from full-time work due to physical conditions.  

In sum, while the evidence shows occupational and social impairment with reduced reliability and productivity, it does not suggest that his PTSD symptoms are of such severity to warrant an increased disability rating of 70 percent or higher.  Accordingly, the Board concludes that the Veteran does not more closely approximate the level of severity required for a disability rating in excess of 50 percent for any period on appeal.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  See 38 U.S.C.A. § 5107(a) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected PTSD that would render the schedular criteria inadequate.  The Veteran's symptoms, including chronic sleep impairment with nightmares, irritability, and some social isolation, are contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial disability rating for his level of impairment.  In other words, he did not have any symptoms from his service-connected disorder that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


IV.  TDIU

A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2014).  There are minimum disability rating percentages that must be shown for the service-connected disabilities, alone or in combination, to even qualify for consideration for a TDIU award under § 4.16(a).  Indeed, if there is only one such disability, it must be rated at 60 percent or more; if instead there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

For the above purpose of considering one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id.  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

Finally, marginal employment shall not be considered substantially gainful employment and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Veteran first submitted an application for increased compensation based upon unemployability in September 2009; this was subsequently denied by the RO in an unappealed September 2010 decision.  Thereafter, the Veteran has continued to assert he is unemployable due to his service-connected PTSD.  

The Veteran's sole service-connected disability is PTSD, rated as 50 percent disabling from November 22, 2006.  Therefore, the Veteran does not meet schedular criteria for a TDIU rating for any period on appeal.  See 38 C.F.R. § 4.16(a).  The Board notes that this does not foreclose the possibility of a TDIU rating on an extraschedular basis; however, as discussed below, the Board finds that the Veteran has not been shown to be unable to secure or follow a substantially occupation due to service-connected PTSD disability; therefore, referral for consideration of a TDIU rating on an extraschedular basis is not warranted.  See 38 C.F.R. § 4.16(b).  

The various VA examinations of record document the opinions of several VA examiners that the Veteran's PTSD does not preclude him from securing or following a substantially gainful occupation.  

At the January 2008 VA examination, the Veteran reported that he was self-employed installing carpet and tile, and the examiner found that the Veteran's PTSD did not render him unemployable.  At a subsequent VA examination in May 2009, the Veteran reported that he had stopped working due to physical health problems and received SSA disability.  

At the next VA examination in August 2012, the Veteran stated he used to be self-employed as a carpet and tile installer and that he would occasionally help a friend with similar work, but that he lacked motivation and had only worked two or three times the past year.  The examiner identified some difficulty establishing and maintaining effective work and social relationships, but opined that the Veteran's PTSD symptoms did not preclude employment.  

Upon VA examination in November 2013, the Veteran reported an occupational history of being in the flooring business most of his life, but stated that he had done very little work recently because he was "not as young anymore" and didn't like "the hassle of dealing with the shops."  The examiner stated that despite the Veteran's sporadic involvement in treatment, his PTSD symptoms appeared to be stable over the past several years, and it is less likely as not that his PTSD symptoms preclude physical or sedentary employment.  In her June 2014 addendum opinion, the examiner reviewed the totality of the record and opined that the Veteran's PTSD symptoms do not preclude him from working at substantially gainful employment consistent with his work and educational background.  She further pointed out that early reports of employment difficulties in 2008 note the Veteran's increasing back and knee pain as primary contributors.  

VA treatment records also reference the Veteran's employment history.  In February 2008, the Veteran reported that he had preferred to work alone as a carpet and tile layer since service discharge.  In July 2008, the Veteran reported that he was working one to two days per week laying carpet but was struggling with chronic back and knee pain.  In May 2009, the Veteran reported for a Vocational Rehabilitation orientation and assessment session, but did not attend further sessions.  In October 2011, the Veteran stated that he was trying to do a little work.  

Private treatment records, most specifically the June 2014 Medical Source Statement of Ability to do Work-Related Activities (Mental) discussed above, note only mild to moderate occupational impairment due to the Veteran's PTSD symptoms.  

SSA records contain a July 2007 disability determination and transmittal form which reflects that the Veteran was found to be disabled as of February 2007 due to a primary diagnosis of degenerative disc disease (DDD), although the Veteran reported he was disabled in January 2007 due to problems with his back, legs, and PTSD.  

The Veteran's September 2009 VA Form 9 substantive appeal asserts entitlement to a 100 percent disability rating for his PTSD, and in October 2009, he reported that his physical condition would no longer allow him to do floor covering work.  This is consistent with the Veteran's April 2011 testimony that he was unable to work full-time because of his physical disabilities, for which he was awarded Social Security disability.  Additionally, he reported to the Board that he continued to take small jobs on the side and that he gets several calls each week for work.  

Having considered the evidence of record regarding the Veteran's employability, including VA treatment records and examination reports, private treatment records, SSA disability records, and lay statements, the Board finds that indicates that any impairment of the Veteran's occupational ability due to his PTSD was no more than moderate.  Notably, the most recent private assessment of the Veteran's functioning, completed by his private physician in June 2014, indicated no more than mild or moderate limitations upon his work-related abilities due to his PTSD disability.  Additionally, SSA disability records document that the Veteran was found to be disabled due to physical limitations and a diagnosis of DDD; this is consistent with the Veteran's own statements that he was unable to work due to his physical condition.  

In sum, the Board finds that at no point during the appeal was the Veteran unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected PTSD.  Thus, a TDIU rating is not warranted, referral for consideration of a TDIU rating on an extraschedular basis is not required, and the claim is denied for the entire period on appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.  



ORDER

An increased initial disability rating in excess of 50 percent for PTSD is denied for the entire period on appeal.  

A TDIU rating is denied for the entire period on appeal.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


